Exhibit 10.3

THE WALT DISNEY COMPANY

Restricted Stock Unit Award Agreement (Bonus-Related)

This AWARD AGREEMENT (the “Agreement”) is between                     
(“Participant”) and The Walt Disney Company (“Disney”), in connection with the
Restricted Stock Unit award granted to Participant on                     , by
the Compensation Committee of the Board of Directors (the “Committee”) of Disney
pursuant to the terms of the 2002 Executive Performance Plan (the “Plan”) and
the Amended and Restated [1995][2005] Stock Incentive Plan (the “Stock Plan”).
(The Plan and the Stock Plan are collectively referred to herein as the
“Plans.”) The applicable terms of the Plans are incorporated herein by
reference, including the definitions of terms contained in the Plans.

Section 1. Restricted Award. Disney hereby grants to the Participant, on the
terms and conditions set forth herein, an Award of                     
“Restricted Stock Units.” These Restricted Stock Units represent [a portion]
[all] of the annual bonus awarded to Participant for fiscal year             
pursuant to Section 4 of the Plan. The Restricted Stock Units are notional units
of measurement denominated in shares of Common Stock (i.e., one Restricted Stock
Unit is equivalent in value to one share of Common Stock, subject to the terms
hereof). The Restricted Stock Units represent an unfunded, unsecured deferred
compensation obligation of Disney.

Section 2. Vesting Date(s). This Award [shall vest in one installment] [is
subdivided into “Installment 1” and [add remaining number of installments], each
of which constitutes          % of this Award]. The date [dates] of vesting of
this Award ([“Vesting Date”] [“Vesting Dates”]) shall be the earlier of:

(i) [                                 [add scheduled vesting date for all
Restricted Stock Units subject to this Award]]
[                                    , in the case of Installment 1, or
                                    , in the case of Installment 2, [additional
installment dates, if any]], and

(ii) the date of any termination for any reason (other than a termination for
Good Cause (as hereinafter defined)) of the Participant’s employment with Disney
(or an Affiliate).

All Restricted Stock Units as to which the vesting requirement of this Section 2
have been satisfied shall be payable in accordance with Section 4 hereof. In the
event of a termination for Good Cause, the remaining unvested portion of this
Award shall be immediately forfeited. The term “ for Good Cause” shall mean, in
the case of any Participant subject to an employment agreement with Disney (or
an Affiliate), any termination of employment permitted to be effected by Disney
as a result of an event, circumstance or cause defined as “good cause” or
“cause” in such employment agreement or, if no such definition appears in such
employment agreement, any termination permitted to be effected by Disney (or an
Affiliate) as a consequence of the failure of the Participant to comply with any
provision of such employment agreement, and in the case of a Participant who is
not subject to an employment agreement with Disney (or an Affiliate), the term
“good cause” or “cause” shall have such meaning as is ascribed to it by the
courts of the state in which the Participant is employed.

Section 3. Dividend Equivalents. Any dividend paid in cash on shares of the
Common Stock of Disney will be credited to the Participant as additional
Restricted Stock Units as if the Restricted Stock Units previously held by the
Participant were outstanding shares of Common Stock of Disney, as follows: Such
credit shall be made in whole and/or fractional Restricted Stock Units and shall
be, based on the fair market value (as defined in the Plan) of the shares of
Common Stock of Disney on the date of payment of any such dividend. All such
additional Restricted Stock Units shall be subject to the same vesting
requirements applicable to the previously held Restricted Stock Units in respect
of which they were credited and shall be payable in accordance with Section 4
hereof.



--------------------------------------------------------------------------------

Section 4. Payment of Award. Payment of vested Restricted Stock Units shall be
made within 30 days following the satisfaction of the vesting requirement under
Section 2 hereof for each respective Vesting Date. The Restricted Stock Units
shall be paid in cash or in shares of Common Stock (or some combination
thereof), as determined by the Committee in its discretion at the time of
payment, and in either case shall be paid to the Participant after deduction of
applicable minimum statutory withholding taxes as determined by Disney.

Section 5. Restrictions on Transfer. Neither this Restricted Stock Unit Award
nor any Restricted Stock Units covered hereby may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to Disney as a result of forfeiture of the units as provided herein.

Section 6. No Voting Rights. The Restricted Stock Units granted pursuant to this
Award, whether or not vested, will not confer any voting rights upon the
Participant, unless and until this Award is paid in shares of Common Stock.

Section 7. Award Subject to the Plans. This Award is subject to the terms of the
Plans. In the event of a conflict or ambiguity between any term or provision
contained herein and a term or provision of the Plans, the Plans will govern and
prevail. The Restricted Stock Units constitute “phantom stock” for purposes of
the Stock Plan.

Section 8. Changes in Capitalization. The Restricted Stock Units under this
Award shall be subject to the provisions of the Stock Plan relating to
adjustments for changes in corporate capitalization.

Section 9. No Right of Employment. Nothing in this Award Agreement shall confer
upon the Participant any right to continue as an employee of Disney or an
Affiliate nor interfere in any way with the right of Disney or an Affiliate to
terminate the Participant’s employment at any time or to change the terms and
conditions of such employment.

Section 10. Prior Bonus-Related Restricted Stock Unit Awards. Disney and the
Participant agree that the provisions of Sections 2 and 4 hereof shall be fully
applicable to any Restricted Stock Unit Award Agreement(s) (Bonus-Related)
previously granted to Participant by Disney (a “Previous Award”) and supersede
the provisions of Sections 2, 3 and 5 of any such Previous Award in their
entirety, provided, however, that, notwithstanding the foregoing, when the
provisions of Section 2 of this Award Agreement are applied to any Previous
Award, such provisions shall be first deemed modified, solely for the purpose of
applying them to the Previous Award, (a) by substituting the specific date or
dates set forth in Section 2 of the Previous Award for the date or dates set
forth in clause (i) of Section 2 hereof (b) by deeming the number of
installment(s) applicable to the deemed modified provisions of Section 2 to be
the same as the number of specific date(s) identified as a Vesting Date in
Section 2 of the Previous Award and (c) by deeming the number of Restricted
Stock Units to which the first date in such Previous Award relates to be
“Installment 1” and the number of Restricted Stock Units to which the second
such date relates to be “Installment 2,” and so forth.

Section 11. Governing Law. This Award Agreement shall be construed and enforced
in accordance with the laws of the State of Delaware, without giving effect to
the choice of law principles thereof.

 

THE WALT DISNEY COMPANY     PARTICIPANT By:          By:              (Signature
of Participant)

 

2